UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1920


ELVIS DAVID LEWIS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 20, 2009                 Decided:    May 6, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Michael F. Hertz, Acting Assistant
Attorney General, Blair T. O’Connor, Assistant Director, Ari
Nazarov, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elvis David Lewis, a native and citizen of Grenada,

seeks review of an order of the Board of Immigration Appeals

(Board) declining to exercise its sua sponte authority to grant

Lewis’s third motion to reconsider.         We do not have jurisdiction

to review the Board’s decision not to invoke its sua sponte

power to grant relief.          See Mosere v. Mukasey, 552 F.3d 397,

400-01 (4th Cir. 2009).        We accordingly dismiss the petition for

review.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                        PETITION DISMISSED




                                     2